DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 15 over Forgacs, Forum, and Williams has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			15
Amended claims: 				1-14 and 16-19
New claims: 					None
Claims currently under consideration:	1-14 and 16-19
Currently rejected claims:			1-14 and 16-19
Allowed claims:				None

Claim Objections
Claim 5 is objected to because it recites “the shelf life threshold is no more I cfus microbial contamination per g/wet mass” wherein “I” is not a number.  The claim will be interpreted as meaning that there are no more than 1 cfus microbial contamination per g/wet mass per claim 5 of the previous claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites that the slaughter-free product comprise bovine meat wherein claim 1 already required the slaughter-free product to be poultry.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to engineered meat product made from goose cells) for dietary consumption ([0006], [0053], [0055]).  Although Forgacs exemplifies a culture growth medium comprising serum ([0122]) and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), which implies that the culture medium does not need to contain serum or other animal components.  Furthermore, in the exemplified method of Forgacs, the cultured cells are washed ([0123]) which would remove any serum or gelatin from the medium that might remain on them.  From these disclosures in Forgacs and the fact that cells use nutrients from the medium, not absorb the medium itself (e.g. the cells would use components such as growth factors from the serum in the medium, but would not absorb the serum as a whole) and the fact that neither the claims nor the specification define the term “substantially free”, the cultured meat of Forgacs would fulfill the requirement of the poultry product being “substantially free” of serum and other animal components and would subsequently experience any extension in shelf life due to its low to no content of serum and other animal components.  Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not teach the product to exhibit an extended shelf life following harvest compared to conventional meat obtained by slaughter wherein the shelf life is extended for greater than 14 days; the product to have the fatty acid classes in the claimed relative amounts; or a product wherein the extended shelf life is due at least in part to the total fatty acid content reducing fatty acid oxidation.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days when kept at room temperature (corresponding to two weeks) following harvest (time 7:53-8:17) due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Although the disclosed time frame does not fall within the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Furthermore, since the meat disclosed in Forum lacks bacterial contamination, it is presumable that the shelf life of the meat extends beyond 14 days as there are no spoilage organisms present.  Norwicka teaches that goose meat contains saturated fatty acids in an amount of about 29.1% relative to the amount of total fatty acids; monounsaturated fatty acids in an amount of about 58.0% relative to the amount of total fatty acids; and polyunsaturated fatty acids in an amount of about 8.7% relative to the amount of total fatty acids (Producer 2 on page 411, Table 1), which fall within the claimed concentrations.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination.  Therefore, the extended shelf life is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fatty acid content and profile as taught by Norwicka.  Since Forgacs teaches a fat content of 1-25%; that the meat product is goose meat; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Norwicka in order to determine a suitable fat content for the disclosed poultry meat.  In consulting Norwicka, the practitioner would also find a suitable fatty acid content and profile for the meat of Forgacs.  Since Forgacs seeks to engineer goose meat that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar fatty acid content and profile as the conventional meat and therefore, it would have the same amount of fatty acid available for lipid oxidation.  Forgacs also teaches that the meat is vacuum-packed ([0114]), which would reduce oxygen exposure and therefore, reduce oxidation.  Therefore, a skilled practitioner would readily understand from the teachings of Forgacs that the fatty acid content and profile can be manipulated and still qualify as having a fatty acid content that is “similar” to conventional meat as is the objective of Forgacs.
Regarding claim 2, Forgacs teaches the invention as disclosed above in claim 1, including the shelf life is extended when kept at room temperature (Forum, time 7:53-8:17).  Although neither Forgacs nor Forum teach the shelf life to be extended when the slaughter-free meat is kept at a storage temperature of 4°C, this feature is inherent.  Since Forgacs teaches slaughter-free meat lacking spoilage pathogens, the meat of Forgacs would necessarily have an extended shelf life at a storage temperature of 4°C as at least a result of the absence of spoilage pathogens in the meat product and as a result of the refrigeration temperatures which are known in the art to extend the shelf life of food.  It is noted that claim 2 is a recitation of an inherent characteristic wherein the meat of Forgacs is capable of comprising the claimed extended shelf life as a function of the lack of spoilage pathogens and refrigeration temperatures.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claim 3, Forgacs teaches the invention as disclosed above in claim 1, including the shelf life is extended when kept at 23°C (corresponding to room temperature) (Forum, time 7:53-8:17).  
Regarding claim 4, Forgacs teaches the invention as disclosed above in claim 1, including the shelf life is determined by measuring the total microbial count (TC) or the coliforms count (Forum, time 7:53-8:17).
Regarding claim 6, Forgacs teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after harvest and prior to formulation (corresponding to fresh) (Forgacs, [0116]).
Regarding claim 7, Forgacs teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after formulation (corresponding to drying, smoking, canning, pickling, and salt-curing) (Forgacs, [0116]).
Regarding claim 8, Forgacs teaches the invention as disclosed above in claim 6, including an embodiment wherein the meat is prepared using substantially sterile methods (Forgacs, [0117]), meaning that less than completely sterile conditions may be used in other embodiments.
Regarding claim 9, Forgacs teaches the invention as disclosed above in claim 4, including the TC measurement of conventional meat obtained by slaughter is at least 1.5x higher than that of the TC measurement of slaughter-free meat product (corresponding to the conventional meat showing extensive bacterial growth while the clean meat dish is clear) (Forum, time 7:53-8:17).
Regarding claim 10, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat product comprises no steroid hormones (corresponding to growth factors that are hormones made of proteins) (Forgacs, [0073]). 
Regarding claim 11, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising 60-80% aqueous fluid and 14-35% amino acids (corresponding to protein) (Forgacs, [0011]).  If the aqueous fluid is removed, the disclosed amino acid content overlaps the claimed range of amino acids per 100 g dry mass.
Regarding claim 13, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat product has a moisture content of about 60-80% (Forgacs, [0011]), which overlaps the claimed range, wherein the moisture content is measured after harvest, but before formulation (corresponding to the engineered meat is fresh) (Forgacs, [0116]).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product comprises up to 0.346 mg of Vitamin E/ 100 g of meat (corresponding to 3.1 ± 0.36 µg/g) (Norwicka, Producer 2 in Table 1 on page 411).  Although this amount does not fall within or overlap the claimed content of at least about 0.5 mg Vitamin E/ 100 g meat product, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry product comprises a ratio of 13.02-29.78 omega 6:3 fatty acids classes (Norwicka, Producer 2 in Table 1 on page 411), which overlaps the claimed range.
Regarding claim 17, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprises chicken and the conventional meat comprises chicken (Forum, time 7:53-8:17).
Regarding claim 18, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat is free of vasculature (Forgacs, [0050]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420) as applied to claim 1 above, as evidenced by Watson (Watson, E., “Memphis Meats: ‘What’s common in Silicon Valley is that you move fast and break things, but that’s an awful way to approach making food’”, 2018, Food Navigator USA.com, <https://www.foodnavigator-usa.com/Article/2018/05/02/Memphis-Meats-VP-Science-does-not-occur-in-a-cultural-vacuum>).
Regarding claim 5, Forgacs teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising no more than 1 cfus microbial contamination per g/wet mass (corresponding to clean meat dish being clear of bacterial growth) (Forum, time 7:53-8:17), as evidenced by Watson that shows the same poultry slide and states that the cultured poultry dish was, in fact, clear (page 4, paragraph 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited) and Norwicka (Norwicka et al., “Variability in nutritional value of traditional goose meat product”, 2018, Animal Science Papers and Reports, vol. 36, no. 4, pages 405-420) as applied to claim 1 above, and further in view of Okruszek (Okruszek et al., “Chemical  composition and amino acid profiles of goose muscles from native Polish breeds”, 2013, Poultry Science, vol. 92, pages 1127-1133).
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat can be goose that is designed to resemble traditional meat  (Forgacs, [0011], [0055]) and the slaughter-free meat product comprises amino acids to enhance its nutritional value (Forgacs, [0011]).  It does not teach the meat comprises one or more of the claimed amino acids in the indicated amounts.
However, Okruszek teaches goose breast meat comprising the following amino acids in the indicated amounts (expressed as grams of amino acid/ 100 g total amino acid): 0.99 g tryptophan, 5.11 g threonine, 4.37 g isoleucine, 3.06 g methionine, 4.82 g phenylalanine, 3.48 g tyrosine, 5.32 g valine, 8.41 g arginine, 3.64 g histidine, 4,.87 g alanine, 14.12 glutamic acid, 5.31 g proline, and 4.41 g serine (column labeled “Ry (BM) in Table 3 on page 1131), which fall within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have the amino acid content taught by Okruszek.  Since Forgacs teaches that the slaughter-free goose meat resembles conventional goose meat in composition and includes amino acids, a skilled practitioner would be motivated to consult an additional reference such as Okruszek in order to determine the amino acid content of meat from conventionally-raised geese.  In consulting Okruszek, the practitioner would find amino acid contents which fall within the claimed content ranges, rendering them obvious.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618; previously cited) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited) and Boz (Boz et al., “The carcass traits, carcass nutrient composition, amino acid, fatty acid, and cholesterol contents of local Turkish goose varieties reared in an extensive production system”, 2019, Poultry Science, vol. 98, pages 3067-3080).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to engineered meat product made from goose cells) for dietary consumption ([0006], [0053], [0055]).  Although Forgacs exemplifies a culture growth medium comprising serum ([0122]) and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), which implies that the culture medium does not need to contain serum or other animal components.  Furthermore, in the exemplified method of Forgacs, the cultured cells are washed ([0123]) which would remove any serum or gelatin from the medium that might remain on them.  From these disclosures in Forgacs and the fact that cells use nutrients from the medium, not absorb the medium itself (e.g. the cells would use components such as growth factors from the serum in the medium, but would not absorb the serum as a whole) and the fact that neither the claims nor the specification define the term “substantially free”, the cultured meat of Forgacs would fulfill the requirement of the poultry product being “substantially free” of serum and other animal components and would subsequently experience any extension in shelf life due to its low to no content of serum and other animal components.  Forgacs also teaches that the slaughter-free meat is substantially-free of pathogenic microorganisms ([0117]); the meat comprises 1-25% fat; and that the disclosed meat has substantially the same macronutrient composition as conventional meat ([0011]).  It does not teach the product to exhibit an extended shelf life following harvest compared to conventional meat obtained by slaughter wherein the shelf life is extended for greater than 14 days; the product to have the fatty acid classes in the claimed relative amounts; or a product wherein the extended shelf life is due at least in part to the total fatty acid content reducing fatty acid oxidation.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days when kept at room temperature (corresponding to two weeks) following harvest (time 7:53-8:17) due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Although the disclosed time frame does not fall within the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Furthermore, since the meat disclosed in Forum lacks bacterial contamination, it is presumable that the shelf life of the meat extends beyond 14 days as there are no spoilage organisms present.  Boz teaches that raw goose meat (page 3068, column 2, paragraph 2) contains an average of 30.81% saturated fatty acids, 56.06% monounsaturated fatty acids, and 11.44% PUFA (corresponding to the values in the column labeled “Thigh meat” in the rows labeled “Gray” in Table 8 on page 3076).  With the standard error for saturated fatty acids and polyunsaturated fatty acids being 0.432 and 1.277, respectively (page 3076, Table 8, row labeled “SEM/P” under the sum of SFA and sum of PUFA) and the content of PUFA including the content of highly unsaturated fatty acids (corresponding to EPA and DHA in Table 6 on page 3074), the disclosed minimum content of saturated fatty acids is about 30.38% and the disclosed minimum content of polyunsaturated fatty acids is about 10.16%.  Although these values do not overlap the claimed concentrations, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.    
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination.  Therefore, the extended shelf life is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fatty acid content and profile as taught by Boz.  Since Forgacs teaches a fat content of 1-25%; that the meat product is goose meat; and that it comprises a similar macronutrient composition as conventional meat, a skilled practitioner would be motivated to consult an additional reference such as Boz in order to determine a suitable fat content for the disclosed poultry meat.  In consulting Boz, the practitioner would also find a suitable fatty acid content and profile for the meat of Forgacs.  Since Forgacs seeks to engineer goose meat that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar fatty acid content and profile as the conventional meat and therefore, it would have the same amount of fatty acid available for lipid oxidation.  Forgacs also teaches that the meat is vacuum-packed ([0114]), which would reduce oxygen exposure and therefore, reduce oxidation.  Therefore, a skilled practitioner would readily understand from the teachings of Forgacs that the fatty acid content and profile can be manipulated and still qualify as having a fatty acid content that is “similar” to conventional meat as is the objective of Forgacs.
Regarding claim 19, Forgacs teaches the invention as described above in claim 1, including the conventional meat is not processed (Boz, page 3068, column 2, paragraph 2).

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/033,635.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the features of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,286.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the features of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-4, 6-11, and 17-19 over Forgacs and Forum: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to require the meat product to contain specific concentrations of saturated, monounsaturated, and polyunsaturated fatty acids; to be substantially free of serum and animal components; and to have an extended shelf life due to the lower fatty acid content and being substantially free of serum and other animal components.  Applicant argued that the Office failed to make a prima facie case of obviousness because the prior art does not teach or suggest every element of amended claim 1. Applicant stated that the only method described in Forgacs for making slaughter-free poultry meat is Example 2 which uses 10% fetal bovine serum and therefore, Forgacs is only enabling for engineered meat using serum.  Applicant stated that, because Forgacs does not teach a slaughter-free product (i) substantially free of serum and other animal components or (ii) that includes the indicated amounts of fatty acid classes, Forgacs fails to teach a slaughter-free poultry product (iii) having an extended shelf life due at least in part to the lower total fatty acid content and to being substantially free of serum and other animal components.  Applicant argued that Forum fails to remedy the deficiencies of Forgacs as Forum merely discloses that slaughter-free poultry product has an extended shelf life compared to conventional poultry meat, but it is not enabling for the limitations as taught by the presently amended claims.  Applicant stated that Forum postulates that the extended shelf life of its poultry product is due to the product being substantially free of pathogenic microorganisms and that one skilled in the art consulting Forum would merely attribute increased shelf life to a lack of bacterial contamination while the presently claimed product has an extended shelf life due in part to the reduced oxidation provided by the claimed fatty acid classes.  Applicant argued that the claimed amounts of fatty acids are only achieved by cells grown in serum-free conditions as shown in condition 16 of Table 1 and whose results are shown in FIG. 7.  Applicant stated that since Forgacs only teaches a serum-based method for growing cells, the methods taught by Forgacs are incapable of achieving the claimed fatty acid ranges.  Applicant stated that the components in serum present an increased risk of contamination which causes meat to spoil more quickly and that the serum itself contributes to instability, degradation, increased oxidation, and shorter shelf life of cell-based meat products.  Applicant stated that cells cultured in serum take up the components from the serum so that the components become inseparable from the cells and so the Forgacs’ engineered meat grown in serum whether washed or not cannot be expected to have the same shelf life as the presently claimed poultry product substantially free of serum.  Applicant pointed out that it was known in the field at the time of filing that “substantially free of serum” referred to growing a specific cell type or performing a specific application in the absence of serum and provided Exhibit B of Yang for support (Applicant’s Remarks, page 5, paragraph 6 – page 9, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 1 are now taught by either the combination of Forgacs, Forum, and Norwicka or the combination of Forgacs, Forum, and Boz wherein Norwicka and Boz both teach conventional poultry meat having amounts of saturated, monounsaturated, and polyunsaturated fatty acids either overlapping or approaching the ranges recited by amended claim 1 and Forgacs teaches slaughter-free poultry meat having a composition similar to conventional poultry meat.  In response to the assertion that Forgacs is only enabling for engineering meat using serum, although Forgacs exemplifies a culture growth medium comprising serum ([0122]) and animal products such as gelatin ([0122]), it discloses that the medium can be any physiologically compatible medium that is known in the art that contains the necessary basic nutrients ([0059]), which implies that the culture medium does not need to contain serum or other animal components.  Also, it is noted that several methods for reducing the requirement of serum in cell culture are known and practiced in the art including serum-free media, as evidenced by Brunner (Brunner et al. “Serum-free Cell Culture: The Serum-free Media Interactive Online Database”, 2010, Altex 27, pages 53-62) (page 58, column 1, paragraphs 2-3; provided by Applicant) and admitted by Applicant (Applicant’s Remarks, page 9, paragraph 2).  Therefore, it would have been obvious for a skilled practitioner to have used a serum-free media to produce the slaughter-free poultry product of Forgacs as it is within the ambit of the practitioner to do so.  Furthermore, in the exemplified method of Forgacs, the cultured cells are washed ([0123]) which would remove any serum or gelatin from the medium that might remain on them.  From these disclosures in Forgacs and the fact that cells use nutrients from the medium, not absorb the medium itself (e.g. the cells would use components such as growth factors from the serum in the medium, but would not absorb the serum as a whole) and the fact that neither the claims nor the specification define the term “substantially free”, the cultured meat of Forgacs would fulfill the requirement of the poultry product being “substantially free” of serum and other animal components and would subsequently experience any extension in shelf life due to its low to no content of serum and other animal components.  As such, the combination of Forgacs and Norwicka and the combination of Forgacs and Boz teach a slaughter-free product (i) substantially free of serum and other animal components and (ii) that includes the indicated amounts of fatty acid classes, and inherently (iii) having an extended shelf life due at least in part to the lower total fatty acid content and to being substantially free of serum and other animal components as described in the rejections of amended claim 1 above.  In response to the assertion that “substantially free of serum” referred to growing a specific cell type or performing a specific application in the absence of serum, Applicant has not provided any evidence of such a definition being attributed to the phrase “substantially free of serum” as Exhibit B of Yang does not disclose any such definition and Applicant consistently refers to the claimed invention as being “serum-free”, not “substantially free of serum”.  The phrase “substantially free of serum” merely means that the concentration of serum is “largely but not wholly” free of serum  since the definition of “substantial” is “being largely but not wholly that which is specified” as evidenced by Merriam-Webster (“substantial”, 2019, Meririam-Webster.com, https://web.archive.org/web/20190415070123/https://www.merriam-webster.com/dictionary/substantial).  Since amended claim 1 allows the product to have some content of serum and other animal components, the scope of the claims is not commensurate with Applicant’s assertions. 
Applicant argued that one of ordinary skill in the art combining the Forgacs and Forum references would simply take the slaughter-free poultry of Forgacs and combine it with the shelf-life taught by Forum and attribute the extended shelf-life to a lack of bacterial contamination which would not give a skilled artisan a reasonable expectation that the presently claimed product could be successfully generated.  Applicant stated that the claimed poultry product has an extended shelf life as a result of intentionally lowering the amount of the indicated fatty acids as compared to its conventional counterpart as described in Table 14 and paragraph [0111] of the specification.  Applicant argued that Forgacs teaches that its goal is to produce an engineered meat product that is similar in composition to conventional meats and as such, the Applicant’s intentional deviation from conventional meat results in a poultry product that is significantly different from Forgacs (Applicant’s Remarks, page 10, paragraph 2 - page 11, paragraph 3).
However, since the current combinations of prior art teach the same slaughter-free poultry product as claimed and instantly disclosed, the poultry product of the current combinations of prior art would necessarily have the claimed extended shelf life as a result of the product having the claimed amounts of the indicated fatty acids.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). MPEP §2112.01, I.  Since the features of amended claim 1 are now taught by the combination of Forgacs, Forum, and Norwicka and the combination of Forgacs, Forum, and Boz, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 5 over Forgacs, Forum, and Watson: Applicant’s arguments have been fully considered and are considered moot. 
Applicant argued that claim 5 is patentable by reason of dependency on amended claim 1 (Applicant’s Remarks, page 12, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 5 are now taught by the combination of Forgacs, Forum, and Norwicka.  Therefore, Applicant’s arguments are moot and the rejection of claim 5 stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 12 over Forgacs, Forum, and Ahmad: Applicant’s arguments have been fully considered and are considered moot. 
Applicant argued that claim 12 is patentable by reason of dependency on amended claim 1 (Applicant’s Remarks, page 12, paragraph 6).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 12 are now taught by the combination of Forgacs, Forum, and Norwicka.  Therefore, Applicant’s arguments are moot and the rejection of claim 12 stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 14-16 over Forgacs, Forum, and Williams: Applicant’s arguments have been fully considered and are considered moot. 
Applicant canceled claim 15 and argued that claims 14 and 16 are patentable by reason of dependency on amended claim 1 (Applicant’s Remarks, page 13, paragraphs 1-2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claims 14 and 16 are now taught by the combination of Forgacs, Forum, and Norwicka.  Therefore, Applicant’s arguments are moot and the rejections of claims 14 and 16 stand as written herein.

Double Patenting – Instant claim 1 over co-pending claim 1 of Application No. 17/033,635 and co-pending claim 1 of Application No. 17/482,286: Applicant will file a Terminal Disclaimer as needed if the claims are deemed otherwise allowable (Applicant’s Remarks, page 13, paragraphs 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791